                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00016-MR-WCM


RACHEL CARPENTER, as            )
Administratrix of the Estate of )
PEDRO CRUZ-AMADO,               )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               MEMORANDUM OF
                                )               DECISION AND ORDER
                                )
WILSON SCOTT TRAMMEL, et al.,   )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion to

Exclude Peter Breggin, M.D., from Testifying as Plaintiff’s Expert [Doc. 30]

and the Plaintiff’s Motion to Supplement Expert Report [Doc. 42].

I.    PROCEDURAL BACKGROUND

      This is an excessive force case arising from a Cleveland County

Sheriff’s Deputy, Defendant W. Scott Trammel (“Defendant Trammel”),

shooting and killing Pedro Cruz-Amado (“Amado”) in his front yard on June

21, 2016. The Plaintiff, Rachel Carpenter, as the Administratrix of the Estate

of Pedro Cruz-Amado (“Plaintiff”), brought this action on January 25, 2018.

[Doc. 1].
      On February 16, 2018, the Defendants filed their Answer. [Doc. 4]. On

March 12, 2018, the Pretrial Order and Case Management Plan (“Pretrial

Order”) was entered in this case, which among other things set the deadlines

for the service of the parties’ expert reports. [Doc. 9]. The original deadlines

for the Plaintiff’s and Defendant’s expert reports were July 1, 2018, and

August 1, 2018, respectively. [Id.]. The Pretrial Order set the motions

deadline in this case as December 1, 2018. [Id.]. On March 15, 2018,

Plaintiff served on the Defendants Trammel and Cleveland County her First

Requests for Production of Documents. [Docs. 21-1 and 21-3]. Outside of

requests for records related to any “psychological evaluations” that were a

part of Defendant Trammel’s personnel records, the Plaintiff made no

request for any medical or pharmacy records of Defendant Trammel in this

request. [See id.].

      On June 22, 2018, the Court granted the Plaintiff’s motion to extend

the deadline to file her expert reports, thereby extending the Plaintiff’s

deadline to August 1, 2018 and the Defendant’s deadline to September 1,

2018. [Doc. 14]. On July 31, 2018, the Court granted another motion by the

Plaintiff to extend the deadline to file her expert reports to September 1, 2018

and October 1, 2018. [Doc. 20]. On August 20, 2018, after learning through

other discovery of possible prescription medication use by Defendant

                                       2
Trammel at the time of the shooting, the Plaintiff served a Second Request

for Production on Defendant Trammel, requesting his medical records from

the ten years prior to the shooting to the date of the request. [Doc. 21-5 at

7]. Defendant Trammel objected to this request. [Doc. 21-6].

      On August 31, 2018, the Plaintiff served her expert witness disclosures

on Defendant, which included an expert report by Peter Breggin, M.D. (the

“Report”), a psychiatrist from Ithaca, New York, dated August 24, 2018.

[Doc. 31 at 1]. On September 28, 2018, the Plaintiff moved the Court to

compel production of Trammel’s medical and pharmacy records that had

been previously requested. [Doc. 21]. The Magistrate Judge granted the

Plaintiff’s motion to compel but limited the production to the period from

January 1, 2013 “through the present.” [Doc. 41].

      On November 30, 2018, the Defendants filed a motion for partial

judgment [Doc. 28] and a motion to exclude Dr. Breggin from testifying at

trial [Doc. 30]. On March 18, 2019, the day before the hearing on the

Defendants’ motions, the Plaintiff filed a motion to file a supplemental expert

report by Dr. Breggin. [Doc. 42]. These motions were heard by the Court on

March 19, 2019.

      At the hearing, the Court advised the parties that it would reserve its

ruling on the Defendants’ motion to exclude Dr. Breggin and allow the parties

                                      3
to re-brief the issue, either as a motion in limine or a Daubert motion.

Accordingly, the Defendants’ Motion to Exclude Peter Breggin, M.D., from

Testifying as Plaintiff’s Expert [Doc. 30] is hereby denied without prejudice.

Thus, the only motion that remains for disposition in the Plaintiff’s motion to

supplement Dr. Breggin’s expert report.

II.   DISCUSSION

      The Pretrial Order in this case, as modified by Court order, provided

that reports for Plaintiff’s retained experts under Rule 26(a)(2) of the Federal

Rules of Civil Procedure were due by September 1, 2018. [Docs. 9, 20].

The Pretrial Order further provided that “[s]upplementations under Rule 26(e)

shall be ongoing throughout these proceedings.” [Doc. 9 at 4].

      Rule 26(a)(2) requires the parties to disclose any experts witnesses it

intends to use at trial to the other parties. Fed.R.Civ.P. 26(a)(2)(A). Rule

26(a)(2)(B) requires as follows:

            Unless otherwise stipulated or ordered by the court,
            this disclosure must be accompanied by a written
            report—prepared and signed by the witness—if the
            witness is one retained or specially employed to
            provide expert testimony in the case…. The report
            must contain:

            (i)   A complete statement of all opinions the
                  witness will express and the basis and reasons
                  for them;



                                       4
           (ii)    The facts or data considered by the witness in
                   forming them;

           (iii)   Any exhibits that will be used to summarize or
                   support them;

           (iv)    The witness’s qualifications, including a list of
                   all publications authored in the previous 10
                   years;

           (v)     A list of all other cases in which, during the
                   previous 4 years, the witness testified as an
                   expert at trial or by deposition; and

           (vi)    A statement of the compensation to be paid for
                   the study and testimony in the case.

Fed. R. Civ. P. 26(a)(2)(B). Rule 26(e) requires parties to supplement or

correct previous discovery responses “in a timely manner if the party learns

that in some material respect the disclosure or response is incomplete or

incorrect….” Fed. R. Civ. P. 26(e)(1). Further, with respect to an expert

whose report must be disclosed under Rule 26(a)(2)(B), “the party’s duty to

supplement extends both to information included in the report and to

information given during the expert’s deposition.” Fed. R. Civ. P. 26(e)(2).

     Rule 37 of the Federal Rules of Civil Procedure allows the Court to

exclude evidence at trial that is not disclosed as required by Rule 26(a) or

26(e)(1). Fed. R. Civ. P. 37(c)(1). Rule 37(c)(1), however, provides two

exceptions to the general rule excluding evidence that a party seeks to offer

but has failed to properly disclose: (1) when the failure to disclose is
                                       5
substantially justified, and (2) when the nondisclosure is harmless. Southern

States Rack and Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596

(4th Cir. 2003).

      The Plaintiff served the report of her expert, Dr. Breggin, on August 24,

2018. In that Report, Dr. Breggin states that he “[had] been asked to do a

very preliminary report” “[o]n an expedited basis” in respect to the shooting

death of Amado on June 21, 2016 by Defendant Trammel in Defendant

Trammel’s capacity as a Cleveland County Sheriff’s Deputy. [Doc. 30-1 at

2]. The Report further provides as follows:

            The aim of my report is to determine if my special
            expertise as a psychiatrist with a subspecialty in
            clinical psychopharmacology might be of potential
            use in evaluating this case further.

                   My examination focused on the potential
            impact of taking the selective serotonin reuptake
            inhibitor (SSRI) antidepressant Celexa (citalopram)
            and the non-SSRI antidepressant trazodone on the
            behavior of Deputy Trammel at the time of the
            shooting. It also focused on the potential impact of
            Mr. Cruz-Amado’s diagnosed mental disorders and
            several medications at the time he was shot to death.

                   My opinions are very preliminary, based on
            the limited time and limited materials available;
            but I have found sufficient information to indicate that
            a thorough evaluation will produce facts and opinions
            relevant to the case and useful to the trier of the facts.

                 In the conclusion, I will list further materials
            required for a full evaluation.
                                        6
[Doc. 30-1 at 2 (emphasis added)].

      The Defendants have moved to exclude Dr. Breggin from testifying at

the trial in this matter, arguing that his opinions are not relevant and that his

report does not satisfy the requirements of Rule 26(a)(2)(B). [Doc. 31 at 2-

8]. On March 18, 2019, the day before the hearing in this matter and well

over three months after the motions deadline, the Plaintiff moved for leave

to file a supplemental expert report. As grounds, the Plaintiff argues that she

did not receive Defendant Trammel’s medical and pharmacy records before

the twice-extended expert report deadline. The Plaintiff argues Dr. Breggin

needed these records “to render expert testimony and conclusions specific

to this case.” [Doc. 43 at 3].

      The Plaintiff blames Defendant for the fact of not receiving Defendant

Trammel’s records until after the expert report deadline.           The Court,

however, finds that the timing of the Plaintiff’s receipt of these records is

simply a consequence of the way the Plaintiff has prosecuted this action.

The Plaintiff did not propound her first request for information or documents

regarding Trammel’s medications until August 20, 2018, a little over two

months before the discovery deadline and only twelve days before the




                                       7
deadline for expert reports.1 The Plaintiff argues that she did not know until

Trammel’s August 13, 2018 deposition that Trammel had “treated

longstanding psychological issues with one or more psychiatric medications,

and that on the date [Trammel] shot and killed [Amado], [Trammel] said he

ingested 100 mg of [the antidepressant] Celexa.” [Doc. 43 at 2]. The Plaintiff

claims that the Defendants delayed in producing medical records that would

have revealed Defendant Trammel’s medication usage sooner. It was not

the Defendants’ duty, however, to provide the Plaintiff with Defendant

Trammel’s personal and sensitive medical information without a proper

request by the Plaintiff. Even then, requiring the Plaintiff to demonstrate the

relevancy of such information to the Court was appropriate. It is the Plaintiff’s

duty to conduct discovery in a manner that is designed to obtain information

and documents in ample time to develop her case and to devise theories for

trial. The Plaintiff, however, waited over five months after the Pretrial Order

was entered to request Trammel’s medical and pharmacy records.

         Additionally, rather than seek another extension of the expert report

deadline so that Dr. Breggin could have the medical and pharmacy records

necessary to render an opinion “specific to this case,” the Plaintiff instead




1   This was already nearly two months past the original deadline for expert reports.
                                              8
chose to serve Dr. Breggin’s “very preliminary” Report by the September 1,

2018 deadline.

      Furthermore, if the Court were to allow the motion to supplement the

expert report, the Defendants would be undoubtedly and unduly prejudiced.

The Plaintiff’s motion was made nearly four months after the motions’

deadline in this case. Allowing the Plaintiff to supplement her expert report

now would require the Defendants to seek counter experts and to depose

Dr. Breggin, and in many ways, would redirect the case in a way that is not

supported by the pleadings. The Plaintiff’s failure to timely disclose Dr.

Breggin’s opinions was neither substantially justified nor harmless. See

Southern States, 318 F.3d at 596.

      For these reasons, the Plaintiff’s motion to file a supplemental expert

report is denied.



                                 ORDER

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion to

Exclude Peter Breggin, M.D., from Testifying as Plaintiff’s Expert [Doc. 30]

is DENIED WITHOUT PREJUDICE to renewing the motion at trial.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion to Supplement

Expert Report [Doc. 42] is DENIED.

                                      9
IT IS SO ORDERED.   Signed: May 13, 2019




                          10
